Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
1.	The following is an examiner’s statement of reasons for allowance:
 	Amended independent claim 1 and 8 each require “ … a direct current (DC) electric motor rotating in a single direction (one-way), (ii) a control means configured to control both the operation of the motor in order to stop the wiper arm unit for a non-zero duration and to control the dispensing of the active liquid by the dispensing device, (111) wherein the dispensing device dispenses a predetermined quantity of the active liquid for a predetermined time period during the non-zero duration when the wiper arm unit is at the rest position; and (iv) wherein dispensing the active liquid by the dispensing device is discontinued immediately following the predetermined time period”, as required in independent claims 1 and 8. 
In other words, the claim 1 and 8 require that the control means to control both the discontinuous operation of the motor as well as the discontinuous dispensing of active fluid by the dispensing device.
The closest prior art of record French Patent (2,957,873) to Calluiere that the motor used to implement this cleaning device is a one-way DC electric motor. Calluiere only states that an engine (8) is operated with rotation speed lower than reference rotation speed to allow sweeping of the window glass. However, the motor of the claimed invention is purposely selected as a one-way DC motor, and there is simply no explicit description in the applied art that element 8 is the same type of motor, as claimed. Calluiere is completely silent regarding a wiping and cleaning device in which the control means is configured to control the discontinuous operation of the motor as well as the discontinuous dispensing of active fluid by the dispensing device in accordance with (ii) above. Because Calluiere does not contemplate discontinuous dispensing of cleaning fluid based on a predetermined amount, it logically follows that Calluiere fails to disclose (iii) “wherein the dispensing device dispenses a predetermined quantity of the active liquid for a predetermined time period during the non-zero duration when the wiper arm unit is at the rest position,” and (iv) “wherein dispensing the active liquid by the dispensing device is discontinued immediately following the predetermined time period,” as required by amended independent claims 1 and 8. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 1-14 are allowed. 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Avile`s can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723